DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11-12 are objected to because of the following informalities:  
In Claims 11-12, all instances of “the polygon” should read “the closed polygon”. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites "a set of ultrasound images” in line 4. It is unclear if this is the same as the “ultrasound images” in line 1. For examination purposes, Examiner of record takes this to be the same.
Claim 1 recites "the dimensions” in line 10. There is insufficient antecedent basis for this limitation.
Claim 1 recites "computer-executable instructions stored on a non-transitory computer storage medium” in the last two lines. It is unclear if "computer-executable instructions” and “non-transitory computer storage medium” are the same as the “computer-executable instructions” and the “non-transitory computer readable medium” in lines 4-5. For examination purposes, Examiner of record takes this to be the same.
Claim 1 recites "the feature” in line 7. The relationship between this limitation and the “features of interest” in lines 1-2 is unclear. For examination purposes, Examiner of record takes this to be one of the “features of interest”.
Claims 2-7 recite "the feature”. The relationship between this limitation and the “features of interest” in lines 1-2 is unclear. For examination purposes, Examiner of record takes this to be one of the “features of interest”.
Claims 7 and 13 recite “the feature boundary”. It is unclear whether or not this is the same as the “boundary of the feature” in line 7 of claim 1 and the “boundary” in line 8 of claim 1. For examination purposes, Examiner of record takes this to be the same.
Claim 9 recites "a portion” and “user input” in lines 1-2. It is unclear if this is the same as "a portion” and “user input” in claim 8. For examination purposes, Examiner of record takes this to be the same.
Claim 10 recites "a portion” and “user input” in lines 1-2. It is unclear if this is the same as "a portion” and “user input” in claim 8. For examination purposes, Examiner of record takes this to be the same.
Claim 10 recites "move the boundary towards from the point” in the last line. This recitation is unclear because of the “towards from” combination. For examination purposes, Examiner of record takes this to be "move the boundary towards 
Claim 19 recites "connecting the ultrasound probe to the processing” in line 4. There is insufficient antecedent basis for “the processing”. 
Claim 19 recites "the feature” in line 13. There is insufficient antecedent basis for this limitation. 
Claim 19 recites “the feature boundary” in line 3 on page 5. It is unclear whether or not this is the same as the “boundary of the feature” in line 1 on page 5 and the “boundary” in line 4 on page 5. For examination purposes, Examiner of record takes this to be the same.
Claim 20 recites "a touchscreen display” in line 4. It is unclear if this is the same as "a touchscreen display” in claim 19, the last two lines on page 4. For examination purposes, Examiner of record takes this to be the same.
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-6, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Douglas (US 20210007710), hereinafter Douglas.
Regarding claim 1, Douglas teaches a method of displaying ultrasound images and detecting features of interest (930)(“the target or area of interest.” [0019]; “a target organ/structure" [0033]; “Bladder” Fig. 9B) corresponding to the displayed ultrasound images (“the scan image” Fig. 9B) (“base unit 120 may include display 122 to enable a user to view images from an ultrasound scan, and/or to enable operational interaction with respect to the user during operation of probe 110." [0043], Fig. 1B) using image processing techniques (Fig. 7)(“A 3D scan may include a set of ultrasound images, such as, for example, B-mode images, captured in different planes transecting the target or area of interest.” [0019]; Fig. 1B), the method comprising:
storing computer-executable instructions and a set of ultrasound images (“base unit 120 may include display 122 to enable a user to view images from an ultrasound scan, " [0043], Fig. 1B. Images have to be stored at least temporarily in memory in order to be viewed) (“B-mode images, P-mode images, segmentation map mode images, Doppler ultrasound images, harmonic mode images, M-mode images, and/or other types of ultrasound images.” [0044]) on a non-transitory computer readable medium (330) (“Memory 330 may include any type of dynamic storage device that may store information and/or instructions, for execution by processor 320, and/or any type of non-volatile storage device that may store information for use by processor 320.” [0065], Fig. 3);
displaying an ultrasound image (“base unit 120 may include display 122 to enable a user to view images from an ultrasound scan, " [0043], Fig. 1B) including a feature of interest (930)(“the target or area of interest.” [0019]; “a target organ/structure" [0033]; “Bladder” Fig. 9B);
determining a boundary of the feature in the displayed ultrasound image (“Detecting the target of interest may include using a neural network to identify boundaries of the target of interest.” [0029], Fig. 5);
determining a closed polygon that represents the feature based on the boundary (“Detecting the target of interest may include using a neural network to identify boundaries of the target of interest. Determining whether the detected target of interest is centered may include representing the boundaries as a polygon with a set of vertices and computing the centroid based on a sum of the differences in the coordinates of adjacent vertices divided by the area of the polygon.” [0029], Fig. 5. The polygon is closed because it has a definite area.); and
determining information of the feature using the dimensions of the closed polygon (“the area of the polygon.” [0029]),
wherein the method is performed by one or more computer hardware processors (320) configured to execute computer-executable instructions stored on a non-transitory computer storage medium (“Device 300 may perform these operations in response to processor 320 executing software instructions contained in a computer-readable medium, such as memory 330. A computer-readable medium may be defined as a non-transitory memory device.” [0070]).
Regarding claim 5, Douglas teaches the method of claim 1, further comprising performing automatic feature detection on the ultrasound image to determine a location of the feature (“detect a bladder, a uterus, a prostate, an aorta, or another organ or body structure.”), wherein determining the boundary is based on the determined location (“Detecting the target of interest may include using a neural network to identify boundaries of the target of interest.” [0029]. “Segmentation neural network 510 may include a neural network trained to perform segmentation to identify the boundaries of particular types of targets and to generate a boundary around an identified target. For example, segmentation neural network 510 may include one or more convolutional neural networks trained to detect a bladder, a uterus, a prostate, an aorta, or another organ or body structure.” [0081], Fig. 5).
Regarding claim 6, Douglas teaches the method of claim 5, where the automatic feature detection is at least partially based on intensity of pixels (“B-mode…pixel”) in the ultrasound image (“the ultrasound system may utilize probability mode (P-mode) ultrasound images. A P-mode ultrasound image may correspond to an ultrasound image (e.g., a B-mode ultrasound image, etc.) in which each particular pixel is mapped to a probability indicating whether that particular pixel is within or part of a target organ/structure.” [0033]. “For example, segmentation neural network 510 may output a number on the scale of 0 to 1 that represent a percentage likelihood that the ultrasound image includes the particular target (e.g., a bladder).” [0081]).

Regarding claim 17, Douglas teaches the method of claim 1, wherein determining information of the feature using the dimensions of the closed polygon comprises determining one or more of the area of the closed polygon, the perimeter of the closed polygon, or the volume of the closed polygon (“divided by the area of the polygon.” [0029]).


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas as applied to claim 1, and further in view of Bjaerum et al (US 20170090571), hereinafter, Bjaerum.
Regarding claim 2, Douglas teaches the method of claim 1.
Douglas does not teach receiving user input indicative of a location of the feature, wherein determining the boundary is based on the user input. 
However, Bjaerum discloses a system and method for displaying and interacting with ultrasound images via a touchscreen, which is analogous art. Bjaerum teaches receiving user input indicative of a location of the feature (“ROI”)(248), wherein determining the boundary is based on the user input (“a user may use their fingers on the touchscreen to position a region of interest (ROI),” [0002]. “As exemplified in FIG. 2, one of the user selectable elements within the touch sensitive portion 230 of the display area 117 may allow the user to select or switch between various analytical tools. Looking to user selectable elements 230, the middle button “Tool:ROI” is meant to depict that user has selected and is currently engaging an ROI tool allowing the user to trace the outline of a region of interest 248. The user 252 would then attempt to trace the outline of a region of interest 248 (such as a vessel, organ, tissue boundary, fetus, tumor, etc.) on the displayed image 246.” [0038]; “the user is tracing/placing an ROI unless the user strays too far from the border of the feature of interest.” [0055]).
Therefore, based on Bjaerum’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Douglas to have the step of receiving user input indicative of a location of the feature, wherein determining the boundary is based on the user input, as taught by Bjaerum, in order to facilitate patient examination using ultrasound (Bjaerum: Fig. 2).
Regarding claim 3, Douglas modified by Bjaerum teaches the method of claim 2.
While Douglas teaches receiving a signal from a touchscreen display as a result of a user touch of the touchscreen (“User interface 410 may generate a user interface (e.g., a graphical user interface) that displays ultrasound images, and/or symbolic or pictographic representations of a target during aiming, to a user via display 122. User interface 410 may be configured to receive selections and/or commands from the user via a touchscreen associated with display 122,” [0073]), Douglas does not teach that receiving the user input indicative of the location of the feature comprises receiving a signal from a touchscreen display, that is displaying the ultrasound image, as a result of a user touch of the touchscreen. 
However, Bjaerum discloses a system and method for displaying and interacting with ultrasound images via a touchscreen, which is analogous art. Bjaerum teaches that receiving the user input indicative of the location of the feature comprises receiving a signal from a touchscreen display, that is displaying the ultrasound image, as a result of a user touch of the touchscreen (“a user may use their fingers on the touchscreen to position a region of interest (ROI),” [0002]; “a touchpad may be configured to the system controller 116 and display area 117, such that when a user moves a finger/glove/stylus across the face of the touchpad, a cursor atop the ultrasound image on the display device 117 moves in a corresponding manner.” [0016]. “As exemplified in FIG. 2, one of the user selectable elements within the touch sensitive portion 230 of the display area 117 may allow the user to select or switch between various analytical tools. Looking to user selectable elements 230, the middle button “Tool:ROI” is meant to depict that user has selected and is currently engaging an ROI tool allowing the user to trace the outline of a region of interest 248. The user 252 would then attempt to trace the outline of a region of interest 248 (such as a vessel, organ, tissue boundary, fetus, tumor, etc.) on the displayed image 246.” [0038]; “the user is tracing/placing an ROI unless the user strays too far from the border of the feature of interest.” [0055]).
Therefore, based on Bjaerum’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Douglas to have the step of receiving the user input indicative of the location of the feature that comprises receiving a signal from a touchscreen display, that is displaying the ultrasound image, as a result of a user touch of the touchscreen, as taught by Bjaerum, in order to facilitate patient examination using ultrasound (Bjaerum: Fig. 2).
Regarding claim 4, Douglas modified by Bjaerum teaches the method of claim 2.
While Douglas teaches receiving a signal from one of a mouse, trackball, or a keyboard (“Input device 340 may allow an operator to input information into device 300. Input device 340 may include, for example, a keyboard, a mouse, a pen, a microphone, a remote control, an audio capture device, an image and/or video capture device, a touch-screen display, and/or another type of input device.” [0066]), Douglas does not teach that receiving the user input indicative of the location of the feature comprises receiving a signal from one of a mouse, trackball, or a keyboard. 
However, Bjaerum discloses a system and method for displaying and interacting with ultrasound images via a touchscreen, which is analogous art. Bjaerum teaches that receiving the user input indicative of the location of the feature comprises receiving a signal from one of a mouse, trackball, or a keyboard (115)(“Looking to user selectable elements 230, the middle button “Tool:ROI” is meant to depict that user has selected and is currently engaging an ROI tool allowing the user to trace the outline of a region of interest 248. The user 252 would then attempt to trace the outline of a region of interest 248 (such as a vessel, organ, tissue boundary, fetus, tumor, etc.) on the displayed image 246." [0038]; “the display screen may lack touch-sensitive user selectable elements entirely... In yet another embodiment, both the user selectable elements and tactile feedback elements may be controlled through external user interfaces (such as 115 in FIG. 1) such as a keyboard, mouse, tablet etc. [0049]).
Therefore, based on Bjaerum’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Douglas to have the step of receiving the user input indicative of the location of the feature that comprises receiving a signal from one of a mouse, trackball, or a keyboard, as taught by Bjaerum, in order to facilitate patient examination using ultrasound (Bjaerum: Fig. 2).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Douglas as applied to claim 6, and further in view of Yang et al (US 20160054901), hereinafter, Yang.
Regarding claim 7, Douglas teaches the method of claim 6.
Douglas does not teach adjusting the feature boundary by changing at least one of brightness or contrast of the displayed ultrasound image. 
However, Yang discloses a method, apparatus, and system for outputting medical image representing object and keyboard image, which is analogous art. Yang teaches adjusting the feature boundary (“dragging a certain region”) by changing at least one of brightness or contrast of the displayed ultrasound image (“Referring to FIG. 19A, the user may adjust a brightness of a medical image 3450 by applying a gesture to the screen 3400. For example, a brightness of the medical image 3450 may be adjusted by the user dragging a certain region of the screen 3400. When the user drags the certain region, the input unit 1601 may display a brightness bar 3460 on the screen 3400, thereby informing the user that a brightness of the medical image 3450 is being adjusted.” [0154]).
Therefore, based on Yang’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Douglas to have the step of adjusting the feature boundary by changing at least one of brightness or contrast of the displayed ultrasound image, as taught by Yang, in order to facilitate medical imaging (Yang: [0154]).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas as applied to claim 1, and further in view of Bocirnea (US 20120254747), hereinafter, Bocirnea.
Regarding claim 8, Douglas teaches the method of claim 1, wherein determining the closed polygon that represents the feature is based on the adjusted boundary.
Douglas does not teach adjusting a portion of the boundary, based on user input, to form an adjusted boundary.
However, Bocirnea discloses methods, apparatuses and computer program products for generating regions of interest using gestures via a user interface, which is analogous art. Bocirnea teaches adjusting a portion of the boundary, based on user input, to form an adjusted boundary (“Referring now to FIG. 8, a diagram illustrating a manner in which to disjoin a region of interest associated with medical image(s) according to an example embodiment is provided. In the example embodiment of FIG. 8, the ROI module 78 may generate the ROI 15. The ROI module 78 may disjoin the ROI 15 of the example embodiment of FIG. 8. For example, the ROI module 78 may split the ROI 15 in response to an indication of a detection of a touch of a finger on the touch screen display 80 outside of the ROI 15 and detection of the finger being dragged through the ROI 15 such that a contour 21 of the ROI 15 is being moved, by a virtual disc associated with the finger, to reach a lower contour section 23 of the ROI 15. [0062], Fig. 8).
Therefore, based on Bocirnea’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Douglas to have the step of adjusting a portion of the boundary, based on user input, to form an adjusted boundary, as taught by Bocirnea, in order to generate one or more regions of interest associated with areas of a medical image (Bocirnea: Abstract).
Regarding claim 9, Douglas teaches the method of claim 8.
Douglas does not teach adjusting a portion of the boundary, based on user input comprises receiving a signal, from a touchscreen displaying the ultrasound image and the boundary, indicative of a point on the ultrasound image, and adjusting a portion of the boundary adjacent to the point to move the boundary away from the point.
However, Bocirnea discloses methods, apparatuses and computer program products for generating regions of interest using gestures via a user interface, which is analogous art. Bocirnea teaches adjusting a portion of the boundary (21, 23), based on user input comprises receiving a signal, from a touchscreen (80) displaying the ultrasound image and the boundary (“ROI 15”)( “The medical images described herein may be generated with the use of ... ultrasound technology" [0036]), indicative of a point on the ultrasound image (a point of “a touch of a finger”), and adjusting a portion of the boundary adjacent to the point to move the boundary away from the point (“a contour 21 of the ROI 15 is being moved”)(“Referring now to FIG. 8, a diagram illustrating a manner in which to disjoin a region of interest associated with medical image(s) according to an example embodiment is provided. In the example embodiment of FIG. 8, the ROI module 78 may generate the ROI 15. The ROI module 78 may disjoin the ROI 15 of the example embodiment of FIG. 8. For example, the ROI module 78 may split the ROI 15 in response to an indication of a detection of a touch of a finger on the touch screen display 80 outside of the ROI 15 and detection of the finger being dragged through the ROI 15 such that a contour 21 of the ROI 15 is being moved, by a virtual disc associated with the finger, to reach a lower contour section 23 of the ROI 15. [0062]. Boundaries 21 and 23 moved away from points of the touch of a finger to form boundary 27 in Fig. 8).
Therefore, based on Bocirnea’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Douglas to have the step of adjusting a portion of the boundary, based on user input comprises receiving a signal, from a touchscreen displaying the ultrasound image and the boundary, indicative of a point on the ultrasound image, and adjusting a portion of the boundary adjacent to the point to move the boundary away from the point, as taught by Bocirnea, in order to generate one or more regions of interest associated with areas of a medical image (Bocirnea: Abstract).
Regarding claim 10, Douglas teaches the method of claim 8.
Douglas does not teach adjusting a portion of the boundary, based on user input comprises receiving a signal, from a touchscreen displaying the ultrasound image and the boundary, indicative of a point on the ultrasound image, and adjusting a portion of the boundary adjacent to the point to move the boundary towards the point.
However, Bocirnea discloses methods, apparatuses and computer program products for generating regions of interest using gestures via a user interface, which is analogous art. Bocirnea teaches adjusting a portion of the boundary (disk in Fig. 5), based on user input (1000)(Fig. 10) comprises receiving a signal, from a touchscreen (80) displaying the ultrasound image and the boundary ( “The medical images described herein may be generated with the use of ... ultrasound technology" [0036]), indicative of a point on the ultrasound image (5)(a point of touch in “ROI 5”, [0067], Fig. 5; “associated with one or more areas of a medical image(s) in response to receipt of the indications of the touches." [0067]), and adjusting a portion of the boundary adjacent to the point to move the boundary towards the point (“follows the edge of the corresponding virtual disc(s)” [0055])( “By modifying an a section of a contour of an ROI such that it follows the edge of the corresponding virtual disc(s), the ROI module 78 may expand, shrink, remove or otherwise modify an ROI, as described more fully below.” [0055]. “Referring now to FIGS. 5 & 6, diagrams illustrating a manner of expanding a generated ROI associated with a medical image(s) according to an example embodiment are provided. As shown in FIG. 5, the ROI module 78 may expand or grow a generated ROI (e.g., ROI 3) to obtain an expanded ROI 5 in response to receipt of an indication of a touch of a finger (or similar actuating entity, such as a stylus) at the touch screen display 80 and in response to receipt of an indication that the finger is being dragged or moved across the touch screen display without being lifted from the touch screen display 80, for example.” [0056]. “At operation 1005, an apparatus (e.g., ROI module 78) may generate one or more regions of interest (e.g., ROI 5) associated with one or more areas of a medical image(s) in response to receipt of the indications of the touches." [0067], Fig. 10).
Therefore, based on Bocirnea’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Douglas to have the step of adjusting a portion of the boundary, based on user input comprises receiving a signal, from a touchscreen displaying the ultrasound image and the boundary, indicative of a point on the ultrasound image, and adjusting a portion of the boundary adjacent to the point to move the boundary towards the point, as taught by Bocirnea, in order to generate one or more regions of interest associated with areas of a medical image (Bocirnea: Abstract).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Douglas as applied to claim 1, and further in view of Kurogane et al (US 4998132), hereinafter, Kurogane.
Regarding claim 11, Douglas teaches the method of claim 1.
Douglas does not teach editing the polygon. 
However, Kurogane discloses image edit system, which is analogous art. Kurogane teaches editing the polygon (“the coordinates of the point P.sub.2 are replaced”) (“The keys for designating an edit area are… a free-configured/polygon figure designating key 31b,” Col. 5, l. 3-10; “polygon figure key 31b…is operated” Col. 10, l. 33-35; “the coordinates of the end point P.sub.2, before loaded, are shifted so that a straight line given between the start point P.sub.1 and the end point P.sub.2 is vertical or horizontal with respect to the start point P.sub.1. For example, when the end point P.sub.2 lies within an area defined between the X-axis containing the start point P.sub.1 and a line originating from the start point P.sub.1 and turned by 45.degree. from the X-axis, the coordinates of the point P.sub.2 are replaced with the coordinates of a point P.sub.3, which lies at the intersection of the X-axis and a line containing the point P.sub.2 parallel to the Y-axis, as show in FIG. 9(a).” Col. 8, l. 12-33; “said plurality of points said specific bits in said locations forming a shape; edit means for selectively replacing said selected portions of image data with said shape when said specific bits are read out of said bit map memory.” Claim 1. “2. The image edit system according to claim 1, further comprising altering means for increasing the number of locations in said bit map memory that correspond to said points of said plurality of points, thereby enlarging the shape.” Claim 2).
Therefore, based on Kurogane’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Douglas to have the step of editing the polygon, as taught by Kurogane, in order to facilitate selectively replacing selected portions of image data with a polygonal shape with a closed area (Kurogane: Claims 1-10).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas as applied to claim 1, and further in view of Levy et al (US 20190307427), hereinafter, Levy.
Regarding claim 13, Douglas teaches the method of claim 1.
Douglas does not teach smoothing the feature boundary.
However, Levy discloses precedent-based ultrasound focusing, which is analogous art. Levy teaches smoothing the feature boundary (“skull boundaries may be smoothed by creating images (from the CT images) having a uniform resolution using, for example, linear interpolation, and/or cubic/spline interpolation as depicted in FIGS. 6A, 6B, respectively.” [0067]).
Therefore, based on Levy’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Douglas to have the step of smoothing the feature boundary, as taught by Levy, in order to accurately acquire features based on a consistent boundary (Levy: [0067]).
Regarding claim 14, Douglas modified by Levy teaches the method of claim 13.
Douglas does not teach that the boundary is smoothed using cubic splines or by removing points of the boundary.
However, Levy discloses precedent-based ultrasound focusing, which is analogous art. Levy teaches that the boundary is smoothed using cubic splines or by removing points of the boundary (“skull boundaries may be smoothed by creating images (from the CT images) having a uniform resolution using, for example, linear interpolation, and/or cubic/spline interpolation as depicted in FIGS. 6A, 6B, respectively.” [0067]).
Therefore, based on Levy’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Douglas to have the boundary that is smoothed using cubic splines or by removing points of the boundary, as taught by Levy, in order to accurately acquire features based on a consistent boundary (Levy: [0067]).

Claims 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas as applied to claim 1, and further in view of Henry et al (US 20210125503), hereinafter, Henry.
Regarding claim 15, Douglas teaches the method of claim 1.
Douglas does not teach smoothing the closed polygon.
However, Henry discloses scanning, which is analogous art. Henry teaches smoothing the closed polygon (“removing a convex edge from the two-dimensional polygon”)(“the processing apparatus is configured to: prior to presenting the two-dimensional polygon overlaid on the overview image, simplify the two-dimensional polygon by removing a convex edge from the two-dimensional polygon and extending edges of the two-dimensional polygon adjacent to the convex edge to a point at which the extended edges intersect each other.” [0034]. “The input polygon 1400 has a convex edge 1410 with adjacent edges 1420 and 1422 that would intersect if extended outside of the input polygon 1400. The input polygon 1400 may be simplified by removing a convex edge and extending its adjacent edges to reduce the number of edges and vertices.” [0126]).
Therefore, based on Henry’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Douglas to have the step of smoothing the closed polygon, as taught by Henry, in order to facilitate presenting the two-dimensional polygon overlaid on the overview image (Henry: [0034]).
Regarding claim 16, Douglas modified by Henry teaches the method of claim 15.
Douglas does not teach that the closed polygon is smoothed using cubic splines or by removing points of the polygon.
However, Henry discloses scanning, which is analogous art. Henry teaches that the closed polygon is smoothed using cubic splines or by removing points of the polygon (“removing a convex edge from the two-dimensional polygon”)(“the processing apparatus is configured to: prior to presenting the two-dimensional polygon overlaid on the overview image, simplify the two-dimensional polygon by removing a convex edge from the two-dimensional polygon and extending edges of the two-dimensional polygon adjacent to the convex edge to a point at which the extended edges intersect each other.” [0034]. “The input polygon 1400 has a convex edge 1410 with adjacent edges 1420 and 1422 that would intersect if extended outside of the input polygon 1400. The input polygon 1400 may be simplified by removing a convex edge and extending its adjacent edges to reduce the number of edges and vertices.” [0126]).
Therefore, based on Henry’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Douglas to have the closed polygon that is smoothed using cubic splines or by removing points of the polygon, as taught by Henry, in order to facilitate presenting the two-dimensional polygon overlaid on the overview image (Henry: [0034]).
Regarding claim 18, Douglas teaches the method of claim 1, further comprising generating a feature detection user interface (1002) comprising the ultrasound image and graphical representations (1030), the graphical representations comprising the boundary (“user interface 1002 may include an area indicator 1030, showing the patient's bladder as a red colored circle.” [0117], Fig. 10B), and causing presentation of the feature detection user interface on a touchscreen display (“User interface 410 may generate a user interface (e.g., a graphical user interface) that displays ultrasound images, and/or symbolic or pictographic representations of a target during aiming, to a user via display 122. User interface 410 may be configured to receive selections and/or commands from the user via a touchscreen associated with display 122,” [0073]).
Douglas does not teach the graphical representations comprising the closed polygon.
However, Henry discloses scanning, which is analogous art. Henry teaches the graphical representations comprising the closed polygon (“the processing apparatus is configured to: prior to presenting the two-dimensional polygon overlaid on the overview image, simplify the two-dimensional polygon by removing a convex edge from the two-dimensional polygon and extending edges of the two-dimensional polygon adjacent to the convex edge to a point at which the extended edges intersect each other.” [0034]. “The input polygon 1400 has a convex edge 1410 with adjacent edges 1420 and 1422 that would intersect if extended outside of the input polygon 1400. The input polygon 1400 may be simplified by removing a convex edge and extending its adjacent edges to reduce the number of edges and vertices.” [0126]).
Therefore, based on Henry’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Douglas to have the graphical representations comprising the closed polygon, as taught by Henry, in order to facilitate presenting the two-dimensional polygon overlaid on the overview image (Henry: [0034]).

Allowable Subject Matter
Claims  12 and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims  12 and 19 would be allowable for disclosing “receiving user input indicating a first point of the polygon and a second point of the polygon, defining a new line between the first point and the second point, and replacing the portion of the polygon between the first and second point with the new line between the first and second point”. Claim 20 would be allowable at least by virtue of its dependency upon an allowable base claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793     


/YI-SHAN YANG/Primary Examiner, Art Unit 3793